Sandler, J. P., and Fein, J.,
dissent in a memorandum by Fein, J., as follows: I respectfully dissent.
I would affirm the order of the Family Court on the basis of the determinations made by the Family Court Judge. No reason appears to deviate from that conclusion, particularly in the light of the fact that the Judge made very clear that an appropriate application for a change of custody should be made if the circumstances warranted.
The order was entered on January 9, 1985. It is now approximately IV2 years later. If the intervening circumstances demonstrated an appropriate basis for a change, appli*541cation should have been made to the Family Court, as proposed by the Family Court Judge.
It has long been settled, and it seems to me to be sound policy, that the exercise of judgment and discretion by the Trial Judge, which is so imperative in custody matters, should not be disturbed unless there is clear reason to do so. The Trial Judge has the parties and all concerned before him and is thus best able to make a proper evaluation.
The principle is best stated in Eschbach v Eschbach (56 NY2d 167, 173-174): "The weighing of these various factors requires an evaluation of the testimony, character and sincerity of all the parties involved in this type of dispute. Generally, such an evaluation can best be made by the trial court which has direct access to the parties and can supplement that information with whatever professionally prepared reports are necessary. 'In matters of this character "the findings of the nisi prius court must be accorded the greatest respect” (Matter of Irene O., 38 NY2d 776, 777)’ (Matter of Ebert v Ebert [38 NY2d 700], at p 703; Bistany v Bistany [66 AD2d 1026]). Appellate courts should be reluctant to substitute their own evaluation of these subjective factors for that of the nisi prius court (People ex rel. Portnoy v Strasser, 303 NY 539, 542; Bistany v Bistany, supra), and if they do, should articulate the reasons for so doing. Similarly, the existence or absence of any one factor cannot be determinative on appellate review since the court is to consider the totality of the circumstances. (Friederwitzer v Friederwitzer, 55 NY2d 89, supra.)”
The record before the Family Court Judge and his decision demonstrate that he properly weighed the testimony of the parties and other witnesses before him, including the statements of the children in camera and the two conflicting psychiatric reports made part of the record. His determination as to credibility and as to whether custody should be changed evidences painstaking care and consideration.
Although a part of the history is set forth in the majority opinion, some crucial factors are omitted. In 1980, within a few months after the birth of the parties’ third child, the father was required to leave the house because of his assaultive behavior towards his wife. When he failed to make support payments, a proceeding was had in the Family Court in which custody of the three children was awarded to the wife and the husband was directed to provide support. Apparently the underlying factor in the dispute was the husband’s relationship with another woman with whom he now lives.
*542In 1984, by reason of a dispute between the oldest daughter, Regina, and her mother, Regina determined to live with her father, who took her in and tried to force the other two children to stay with him. It is their refusal to do so which is at the foundation of the proceeding now before us.
The majority opinion notes that there were two psychiatric reports, and that they were in conflict, but chooses to rely primarily on the psychological report of Dr. Myles S. Schneider, who favored transferring custody of all three children to the father. Almost ignored is the report of Dr. Annis Wasfi of the Mental Health Services of the City of New York, who favored the continuance of custody of the oldest child, Regina, with the father, and the other two with the mother.
Dr. Wasfi reported that Regina sought to be with her father. The report states: "Regina immediately stated that she wants to stay with her father and does not want to have even visits with her mother. She continued to speak with extreme enthusiasm underminding [sic] her mother and idealizing her father. She stated 'mother abuses me not as much physically as mentally.’ When that was questioned and clarified, Regina seemed to refer to arguments with her mother.” The conclusion of Dr. Wasfi with respect to Regina was: "This is a fourteen year old Girl who shows no evidence of mental retardation, organic brain disorder or psychosis. At this interview, Regina impressed as an adolescent who is acting-out some of her emotional turmoil that is partially casued [sic] by her family situation and partially because of her going through the usual adolescent turmoil. She seems to take an extreme position idealizing her father and wanting to live with him and even recruiting her younger siblings, and on the other hand cut her mother off completely. It’s unclear whether Regina will continue to hold her beliefs about what she says. Her attendance at counseling at her school seems to be a very suitable arrangement for theraphy [sic at the present time.” Regina’s statements to Dr. Wasfi were obviously a crucial factor.
Dr. Wasfi’s conclusions respecting the father are best encapsulated by her remark: "[I]n case he had custody, he would not object to visitations between children and the mother provided it was safe.” She further reported: "[H]e was highly motivated to undermind [sic] the petitioner and could not provide solid proof to the effect of her mental derangement. Neither could he justify his too high concern about the welfare of the children and as to the potential danger from respondent.”
*543It is evident from these comments and the father’s testimony that his essential motivation was his animus toward his wife, not the welfare of the children. Significantly, this is not really addressed by Dr. Schneider. Nor does he fairly assess the concern and views of the middle child, Karen, who made quite clear that she wanted to stay with her mother. With respect to Karen, Dr. Wasfi reported: "She took a position in support of her mother without degrading her father. However, she emphasized that her sister Regina had been changed in the recent past and that Regina had changed even more since she ran away and started living with her father. She described such change as 'showing off ”. The youngest child also wanted to stay with his mother. The mother suggested that the dispute with Regina arose because "Regina had started dating boys and was interested in sex while the mother was taking a more conservative attitude * * * She believes that petitioner father is taking advantage of the situation because he does not want to pay support.”
Dr. Wasfi concluded that the mother "shows no evidence of mental retardation or organic brain disorder. At this interview respondent was coherent and there was no indication of active psychotic processes.” The mother has had no recent consultation with a psychiatrist, the last one being several years earlier in connection with the aftermath of a miscarriage. Dr. Wasfi further commented: "Petitioner father seems to be taking advantage of the developments in the family situation and does not impress as too much better integrated than the respondent.”
In this context, it is plain that there is a marked dispute between the two psychiatrists. Unfortunately, this is all too common. Neither one was called as a witness, so there was no opportunity for cross-examination. The court had before it only the two reports. On the basis of these factors, there is no reason currently to disturb the Family Court order.
It is notable that, at the sensitive in camera conference conducted by the Judge with the children, it was clear that Karen and Cornelius both wished to remain with their mother. That conference does not appear to afford any basis for changing the order of the Trial Judge.
Much is made of the alleged excessive absence of the children from school at the alleged insistence of the mother. There is hardly a shred of evidence on the record to support such a conclusion. There is no evidence in support of the majority’s conclusion that Cornelius did not attend school.
*544Likewise, no basis appears for Dr. Schneider’s suggestion that the mother suffers from schizophrenia. Any such conclusion is flatly rejected by Dr. Wasfi. The fact that the mother physically disciplined the children does not provide a foundation for concluding that she suffers from a psychological disability. There is no showing that the best interests of the three children would be served by requiring them to live together with their father and his paramour in a three-room environment. The evidence does not support the conclusion that such an arrangement would better provide for the children’s emotional and intellectual development.
The findings of the Family Court Judge are entitled to the greatest respect. The Trial Judge is in the best position to evaluate the testimony, character and sincerity of the witnesses (Eschbach v Eschbach, supra). The prior determination awarding custody to the mother is also entitled to great respect. The appropriate factors to consider include the desires of the children, the stability and ability to provide for the children’s emotional and intellectual development, the quality of the home environment, and the nature of the parental guidance. These considerations were carefully weighed by the Trial Judge. There is no need on this record for further investigation as the majority directs. If there has been a change of circumstances, the father can plainly make a new application on the basis of current information. Custody should be determined primarily by what is in the best interests of the children (Friederwitzer v Friederwitzer, supra; Alan G. v Joan G., 104 AD2d 147, appeal dismissed 64 NY2d 1040).